DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-20 is/are currently pending and considered below.

Election/Restrictions
Applicant's election with traverse of Group I claims 1-9 in the reply filed on 16 June 2021, is acknowledged.  Upon consideration, the amendment to claim 10 overcomes the restriction requirement set forth in the previous Office Action. Therefore, the restriction requirement has been withdrawn in light of Applicant’s amendments, and claims 1-20 are examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-20, “retracted position” and “advanced position” appear multiple times throughout the claims, referring to two distinct positions of either the staple pusher, the staple actuator, or the knife carrier. It is unclear if the positions are of the staple pusher, the staple actuator, or the knife carrier due to same nomenclature (further along, the use of pronouns “its” and “their” which are used to refer to the elements are also unclear). Such confusion renders the claims indefinite, and Examiner suggests amending each retracted position and advanced position to be followed by the element name (e.g. “staple pusher retracted position”, “stapler pusher advanced position”, “staple actuator retracted position”, etc. For the purposes of examination, retracted positions and advanced positions of the staple pusher, the staple actuator, and the knife carrier are construed to be separate state of elements.
Claim 8 recites the limitation "the at least one hook member".  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims of the above claims inherit all of the limitations and thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (US 5,271,543 A).
Regarding claim 1, Grant discloses a surgical stapling device (Figs. 1-42) comprising:
an adaptor assembly (70, Fig. 1) having a proximal end portion and a distal end portion (proximal and distal end portions thereof); and
a reload assembly (60) supported on the distal end portion of the adaptor assembly (Fig. 1), the reload assembly including: 
(104) including an outer housing portion (outer portion 104) and an inner housing portion (112), the inner and outer housing portions defining an annular cavity therebetween (cavity therebetween);
a staple cartridge (102, Fig. 9) supporting a plurality of staples (65) supported on the shell housing;
a staple pusher (staple driver 144) supported within the annular cavity and movable from a retracted position to an advanced position to eject staples from the staple cartridge (see Figs. 13 and 14);
a staple actuator (main driver 140) supported within the annular cavity and having a stop surface (162 & 164), the staple actuator positioned to engage the staple pusher and movable from a retracted position to an advanced position to move the staple pusher from its retracted position to its advanced position (Figs. 13 and 14), the staple actuator and the staple pusher defining a through bore (through bore therebetween);
a knife carrier (142) supported within the through bore and movable between a retracted position and an advanced position (Figs. 13 and 15), the knife carrier defining a longitudinal axis (axis running left and right in Figs. 13-18) and including at least one locking tab (annular lip 172, Fig. 17), the at least one locking tab positioned proximally of the stop surface on the staple actuator when the staple actuator is in its advanced position and the knife carrier is in its retracted position to prevent readvancement of the knife carrier (see Fig. 17 and c.13 l.5-20); and
a knife (132) supported on the knife carrier.

Regarding claim 2, Grant discloses the surgical stapling device of claim 1, further including a handle assembly (80), the proximal end portion of the adaptor assembly being supported on the handle assembly (Fig. 1).
Regarding claim 3, Grant discloses the surgical stapling device of claim 1, wherein the at least one locking tab of the knife carrier is positioned distally of the stop surface of the staple actuator when the staple actuator and the knife carrier are in their retracted positions (Fig. 13).
Regarding claim 4, Grant discloses the surgical stapling device of claim 1, wherein the knife carrier includes at least one hook member (168/170, Fig. 13), the at least one hook member being aligned with the stop surface of the staple actuator such that the staple actuator maintains the knife carrier within the shell housing (Fig. 13).
Regarding claim 5, Grant discloses the surgical stapling device of claim 1, wherein the knife carrier includes at least one hook member (168/170, Fig. 13), the at least one hook member being aligned with the stop surface of the staple actuator to prevent advancement of the knife carrier prior to advancement of the staple actuator (Fig. 13).
Regarding claim 6, Grant discloses the surgical stapling device of claim 1, further including a coupling mechanism (structural equivalent 128 and 129, Fig. 9), the coupling mechanism coupling the reload assembly to the adaptor assembly to facilitate release of the reload assembly from the adaptor assembly (c.12 l.7-18).
Regarding claim 7, Grant discloses the surgical stapling device of claim 1, wherein the knife carrier includes at least one hook (168/170, Fig. 13)  member having a proximal end (168), the at least one locking tab being disposed on the at least one hook member distal of the proximal end (Fig. 13).
Regarding claim 8, Grant discloses the surgical stapling device of claim 1, wherein the at least one locking tab includes an angled surface (172 angled 90 degrees off) and the staple actuator includes an angled inner surface (164 angled inward), wherein engagement of the angled surface of the at least one locking tab with the angled inner surface of the staple actuator deflects the at least one hook member radial inward (Fig. 13).
Regarding claim 9, Grant discloses the surgical stapling device of claim 8, wherein the at least one locking tab includes a locking surface (locking surface of 172), engagement of the stop surface with the locking surfaces prevents advancement of the knife carrier (Fig. 17).

Regarding claim 10, Grant discloses a reload assembly (60) for a surgical stapling device (Figs. 1-42), the reload assembly comprising:
a reload assembly (60) supported on the distal end portion of the adaptor assembly (Fig. 1), the reload assembly including: 
a shell housing (104) including an outer housing portion (outer portion 104) and an inner housing portion (112), the inner and outer housing portions defining an annular cavity therebetween (cavity therebetween);
a staple cartridge (102, Fig. 9) supporting a plurality of staples (65) supported on the shell housing;
a staple pusher (staple driver 144) supported within the annular cavity and movable from a retracted position to an advanced position to eject staples from the staple cartridge (see Figs. 13 and 14);
(main driver 140) supported within the annular cavity and having a stop surface (162 & 164), the staple actuator positioned to engage the staple pusher and movable from a retracted position to an advanced position to move the staple pusher from its retracted position to its advanced position (Figs. 13 and 14), the staple actuator and the staple pusher defining a through bore (through bore therebetween);
a knife carrier (142) supported within the through bore and movable between a retracted position and an advanced position (Figs. 13 and 15), the knife carrier defining a longitudinal axis (axis running left and right in Figs. 13-18) and including at least one locking tab (annular lip 172, Fig. 17), the at least one locking tab positioned proximally of the stop surface on the staple actuator when the staple actuator is in its advanced position and the knife carrier is in its retracted position to prevent readvancement of the knife carrier (see Fig. 17 and c.13 l.5-20); and
a knife (132) supported on the knife carrier.
Regarding claim 11, Grant discloses the reload assembly of claim 10, wherein the knife carrier includes at least one hook member (168/170, Fig. 13), the at least one hook member being aligned with the stop surface of the staple actuator such that the staple actuator maintains the knife carrier within the shell housing (Fig. 13).

Regarding claim 12, Grant discloses the reload assembly of claim 10, wherein the knife carrier includes at least one hook member (168/170, Fig. 13), the at least one hook member being aligned with the stop surface of the staple actuator to prevent advancement of the knife carrier prior to advancement of the staple actuator (Fig. 13).
Regarding claim 13, Grant discloses the reload assembly of claim 10, further including a coupling mechanism (structural equivalent 128 and 129, Fig. 9), the coupling mechanism coupling the reload assembly to the adaptor assembly to facilitate release of the reload assembly from the adaptor assembly (c.12 l.7-18).
Regarding claim 14, Grant discloses the reload assembly of claim 10, wherein the knife carrier includes at least one hook (168/170, Fig. 13)  member having a proximal end (168), the at least one locking tab being disposed on the at least one hook member distal of the proximal end (Fig. 13).
Regarding claim 15, Grant discloses the reload assembly of claim 10, wherein the at least one locking tab includes an angled surface (172 angled 90 degrees off) and the staple actuator includes an angled inner surface (164 angled inward), wherein engagement of the angled surface of the at least one locking tab with the angled inner surface of the staple actuator deflects the at least one hook member radial inward (Fig. 13).
Regarding claim 16, Grant discloses the reload assembly of claim 15, wherein the at least one locking tab includes a locking surface (locking surface of 172), engagement of the stop surface with the locking surfaces prevents advancement of the knife carrier (Fig. 17).

Regarding claim 17, Grant discloses the reload assembly of claim 15, wherein the at least one locking tab is positioned distally of the stop surface on the staple actuator when the staple actuator is in its retracted position to permit advancement of the knife carrier (Fig. 13).
Regarding claim 18, Grant discloses a surgical stapling device (Figs. 1-42) comprising:
a handle assembly (80);
(70, Fig. 1) having a proximal end portion and a distal end portion (proximal and distal end portions thereof); the proximal end portion being configured for releasable connection to the handle assembly (Fig. 1); and
a reload assembly (60) supported on the distal end portion of the adaptor assembly (Fig. 1), the reload assembly including: 
a shell housing (104) including an outer housing portion (outer portion 104) and an inner housing portion (112), the inner and outer housing portions defining an annular cavity therebetween (cavity therebetween);
a staple cartridge (102, Fig. 9) supporting a plurality of staples (65) supported on the shell housing;
a staple pusher (staple driver 144) supported within the annular cavity and movable from a retracted position to an advanced position to eject staples from the staple cartridge (see Figs. 13 and 14);
a staple actuator (main driver 140) supported within the annular cavity and having a stop surface (162 & 164), the staple actuator positioned to engage the staple pusher and movable from a retracted position to an advanced position to move the staple pusher from its retracted position to its advanced position (Figs. 13 and 14), the staple actuator and the staple pusher defining a through bore (through bore therebetween);
a knife carrier (142) supported within the through bore and movable between a retracted position and an advanced position (Figs. 13 and 15), the knife carrier defining a longitudinal axis (axis running left and right in Figs. 13-18) and including at least one locking tab (annular lip 172, Fig. 17), the at least one locking tab positioned proximally of the stop (see Fig. 17 and c.13 l.5-20); and
a knife (132) supported on the knife carrier.
Regarding claim 19, Grant discloses the surgical stapling device of claim 18, wherein the at least one locking tab is positioned distally of the stop surface on the staple actuator when the staple actuator is in its retracted position to permit advancement of the knife carrier (Fig. 13). 
 Regarding claim 20, Grant discloses the surgical stapling device of claim 18, wherein the knife carrier includes at least one hook member (168/170, Fig. 13), the at least one hook member being aligned with the stop surface of the staple actuator such that the staple actuator maintains the knife carrier within the shell housing (Fig. 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olson (US 2013/0181036 A1), Milliman (US 2017/0360445 A1), Racenet (US 2013/0200131 A1) and Ross (US 2011/0174099 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731